Citation Nr: 1747587	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to September 8, 2005, and in excess of 50 percent prior to October 16, 2013, for PTSD with depression and alcohol dependence.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 16, 2013.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, that established service connection for PTSD with depression and alcohol dependence, evaluated at 30 percent disabling, effective September 8, 2005.  The Veteran perfected a timely appeal, contesting the effective date for the grant of service connection and the 30 percent rating that were assigned for this disability.  See June 2009 Notice of disagreement (NOD); February 2010 Statement of the Case (SOC); April 2010 VA Form 9 (Substantive Appeal); July 2010 Supplemental Statement of the Case (SSOC).  In a December 2011 decision, the Board granted an increased rating from 30 percent to 50 percent rating for service-connected PTSD with depression and alcohol dependence (effective from September 8, 2005), determined that the record did not raise the issue of TDIU, and remanded the issue of an earlier effective date for the grant of service connection for PTSD with depression and alcohol dependence.

The Veteran appealed the December 2011 Board decision regarding a rating higher than 50 percent, including a TDIU, for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Memorandum Decision, the Court set aside the December 2011 Board decision regarding a rating in excess of 50 percent, including TDIU, for PTSD and remanded that matter for further proceedings consistent with its decision.  In July 2014, the Board remanded the issues of entitlement to: (1) a rating in excess of 50 percent for PTSD, (2) a TDIU, and (3) an earlier effective date for the grant of service connection for PTSD. 

In an August 2015 rating decision, the RO granted an increased rating from 50 percent to 70 percent for the service-connected PTSD with depression and alcohol dependence, and granted a TDIU, with each effective from October 16, 2013.  The Veteran perfected a timely appeal, contesting the effective date assigned for the 70 percent and TDIU ratings.  See September 2015 NOD; March 2016 SOC; May 2016 VA Form 9 (Substantive Appeal); March 2017 SSOC.

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and a copy of that transcript is of record.  At the hearing, the Veteran testified that he was satisfied with the award of the 70 percent rating for the service-connected PTSD with depression and alcohol dependence, but he felt that an earlier effective date was warranted for the 70 percent rating and for the TDIU.  Accordingly, given the Veteran's explicit expression of satisfaction with the 70 percent rating assigned, the matter of a schedular rating higher than 70 percent will not be addressed as part of the current appeal.

In a June 2016 decision, the Board granted an effective date of April 16, 1984, for the grant of service connection for PTSD with depression and alcohol dependence, and remanded the issues of entitlement to an effective date earlier than October 13, 2013, for an award of (1) a 70 percent rating for PTSD and (2) a TDIU rating.  

During the course of this appeal, and in a July 2016 rating decision, the Veteran has been assigned a 30 percent from April 16, 1984, a 50 percent rating from September 8, 2005, and a 70 percent rating from October 13, 2013, for the service-connected PTSD with depression and alcohol dependence.  Due to the grant of the April 16, 1984, effective date, the RO has engaged in stage ratings, in that the RO has assigned separate periods of times for different levels of compensation during the course of the Veteran's appeal of the initial 30 percent rating, following the original grant of service connection, for PTSD with depression and alcohol dependence.  In this function, the question for consideration includes the propriety of the staged ratings assigned during the course of this appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999) (Separate rating may be assigned either initially or during any appeal for an increased rating for separate periods of time based on the facts found, a practice known as "staged rating").  Since the Veteran continues to appeal to the Board for the assignment of initial ratings higher than 30 percent and higher 50 percent for the period prior to October 13, 2013, the Board has phrased the issues as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that after the March 2017 supplemental statement of the case, VA treatment records dated September 2004 to July 2017 were added to the claims file.  However, the records are either duplicative or irrelevant to the issues on appeal.  As such, a remand to consider these records is not necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are duplicative or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The effective date for an award of service connection for PTSD with depression and alcohol is April 16, 1984.

2.  For the period April 16, 1984, to February 2, 1988, the Veteran's PTSD with depression and alcohol dependence was manifested by a severely impaired ability to establish and maintain effective or favorably relationships and pronounced impairment in the ability to obtain or retain employment.

3.  For the period February 3, 1988, to November 6, 1996, the Veteran's PTSD with depression and alcohol dependence was manifested by a severely impaired ability to establish and maintain effective or favorably relationships and pronounced impairment in the ability to obtain or retain employment.

4.  Since November 7, 1996, the Veteran's PTSD with depression and alcohol dependence has been manifest by occupational and social impairment with deficiencies in most areas.

4.  Since April 16, 1984, the Veteran has been service-connected for PTSD with depression and alcohol dependence, rated as 70 percent disabling.

5.  The evidence of record is at least in relative equipoise as to whether the Veteran's service-connected PTSD with depression and alcohol dependence precluded him from securing or following substantially gainful occupation since April 16, 1984.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent for PTSD with depression and alcohol dependence, from April 16, 1984, to October 15, 2013, are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (in effect prior to February 3, 1988), 4.132, Diagnostic Code 9411 (effective February 3, 1988), 4.130, Diagnostic Code 9411 (effective November 7, 1996).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a total rating based on individual unemployability due to service-connected disability, from April 16, 1984, to October 15, 2013, are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.16(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As the Board is granting the full benefits sought on appeal, a discussion of the Board's duty to notify and assist is not necessary in this appeal.  





Increased Rating

The Veteran contends that the effective date for the award of a 70 percent rating for his service-connected PTSD with depression and alcohol dependence should be April 16, 1984.  See September 2017 statement. 

Legal Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation period for the Veteran's PTSD goes back to the effective date of the grant of service connection for the disability on April 16, 1984.  Twice during the timeframe of this appeal, effective February 3, 1988, and then again effective November 7, 1996, VA has revised the criteria for diagnosing and evaluating mental disorders.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The old rating criteria may be applied throughout the period of the appeal, if they are more favorable to him.  The new rating criteria, however, may be applied only prospectively from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110 (g); VAOPGCPREC 7-03; VAOPGCPREC 3-00; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.132, DC 9411, as in effect prior to February 3, 1988, a 30 percent rating was assigned for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment.  A 50 percent rating was assigned when ability to establish or maintain effective or favorable relationships with people was substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment.  A 70 percent rating was assigned when ability to establish and maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual was demonstrably unable to obtain or retain employment.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1980).

The version revised effective February 3, 1988, provides, in pertinent part, a 30 percent rating was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent evaluation required that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent evaluation required that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation required the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1988). 

Each of these three bases in the rating criteria constitutes an independent basis for granting a 100 percent schedular rating.  Thus, if the impairment resulting from PTSD meets any one of the three independent criteria required for a 100 percent rating, a 100 percent rating shall be awarded.  Johnson v. Brown, 7 Vet. App. 95 (1994).

Note (1) to the General Rating Formula for Psychoneurotic Disorders, as in effect prior to November 7, 1996, provided that social impairment per se would not be used as the sole basis for any specific percentage evaluation, but was of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132 (1988).

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  See Hood v. Brown, 4 Vet. App. 301, 303 (1993).  VA's Office of General Counsel issued a precedent opinion concluding that "considerable" was to be construed as "rather large in extent or degree."  See VAOPGCPREC 9-93.  The Board is bound by this interpretation of the term "considerable."  See 38 U.S.C.A. § 7104 (c).

Additionally, VA promulgated 38 C.F.R. § 4.16 (c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, the mental disorder should be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01(Jan. 30, 1989).  38 C.F.R. § 4.16 (c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996). 

Under the current criteria, effective from November 7, 1996, the General Rating Formula for Mental Disorders, in pertinent part, provides for a rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name. 3 8 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, any discussion of symptoms associated with any assigned score is still useful in evaluating the severity of the Veteran's disability.

Factual Background

The effective date of service connection for PTSD with depression and alcohol is April 16, 1984.  

The Veteran was afforded a VA examination in February 1985.  The Veteran reported that he was living with his sister and family.  The Veteran reported that he was unemployed at the present time because "there is nothing in construction now".  The Veteran reported that he has emotional problems.  The Veteran reported that he gets mad easy and sad easy and that it just comes and goes.  The Veteran reported that it depends on how people treat him.  The Veteran states that he has a bad temper.  The Veteran reported that he gets depressed and that he gets angry.  The Veteran reported that he feels sad about life, no job, money, and then gets angry and takes it out by fighting with anybody around.  The Veteran reported that he fights his sister too.  He reported that he was married for a year five years prior.  He reported that he has a son that lives with his ex-wife in California.  He reported that the divorce was due to his temper problem.  The Veteran states that he has hurt people and has shot a guy after separation.  The Veteran reported that the man survived but the wound was in the stomach.  The Veteran reported that his father lived in California and his mother was dead.  The Veteran reported that he only has a few friends.  The Veteran reported that he has been in trouble with the law, especially for fighting.  The Veteran reported that he drinks once in a while.  The Veteran denied using street drugs.  The Veteran reported that during the day he walks his dogs.  The Veteran reported that he works on cars and mostly does housework.  

On mental status examination, the Veteran was noted as disheveled and wearing dirty jeans and t-shirt.  He had long hair which was shoulder length.  He looked older than his stated age.  He was alert and oriented to all spheres.  He stated that he sometimes hears some whispers and thinks people are talking about him.  He denied suicidal and homicidal ideations.  He was very guarded and also withheld information.  His thought processes were rapid, coherent and at times illogical.  The Veteran reported that he feels like hurting himself if possible but he does not know how he would do it.  The Veteran reported that his brother shot himself in the neck when the Veteran was in Vietnam.  He stated that he does not want to die like that.  The Veteran reported that he was concerned about his family and about doing better.  His attention, concentration and memory were good.  Serial sevens were well done.  The examiner's impression was intermittent explosive disorder and schizo-affective disorder.  The examiner concluded that the disability due to this condition was moderate.  The examiner concluded that the Veteran was considered competent to handle his funds.  

An August 2005 VA treatment record that shows that the Veteran reported that he has never been treated or diagnosed by professionals before.  He reported that he gets angry and irritable real easily and wakes up a couple of times during sleep.  He reported that sometimes he works due to bad dreams related to Vietnam.  The Veteran reported no flashbacks ever.  The Veteran reported feeling sad when he watches war news and tries to avoid it.  The Veteran reported that he had been self-medicating with alcohol ever since returned from Vietnam.  The Veteran reported that he used to drink lot of whisky, currently drinks about 12-18 beers daily.  The Veteran also admitted using drugs for about 15 years including cocaine, heroin, speed and cannabis.  The Veteran reported that he quit about 7 years prior.  The Veteran reported that he lives by himself and works part time as an auto mechanic.  The Veteran reported that he understands alcohol is a problem and that he is addicted to it and needs help.  

A November 2005 VA treatment record shows that the Veteran was a divorced male with an eleventh grade education.  The Veteran reported that he had been unemployed for two years because of shortness of breath and bronchitis.  The Veteran reported that he previously worked as a roofer for 20 plus years.  The Veteran reported that he was living by himself in a camper on a friend's property.  He reported that he has a 23 year old son who lives with his ex-wife in California.  The Veteran reported that he felt like a total failure and that nothing can be done when he feels depression.  

He also reported feelings of hopelessness, helplessness, and worthlessness.  He has "periods" of crying.  He cannot sleep and any noise distracts him from sleeping.  He reports no sex drive, poor attention span, and feelings of tiredness all the time.  The Veteran stated that his sleep is very light.  He reported that he would get up from any little noise and he would look around to make sure everything was okay.  He has nightmares of hiding from VC's once every two to three weeks when he returned from Vietnam, but now it is once every six months or so.  He denies ever experiencing any flashbacks.  He admitted to feeling nervous around people, but he is still able to work as a roofer for 20+ years with his coworkers.  He sometimes feels hyper-vigilant and startled, but not all of the time.  The Veteran reported that he had a lot of anger to begin with and he used to be physically aggressive, but now he is only cursing at people if he gets angry.  He denies any psychotic or manic symptoms at all.  There was no history of suicide attempts.  The Veteran admits to one incident, when he shot a guy in the late seventies because he was fooling around with his wife.  He said he was injured, but he survived.

On mental status examination, the Veteran was cooperative, fairly groomed, with good eye contact.  There were no involuntary movements.  Mild psychomotor retardation was obvious.  He looked the stated age.  His speech was soft, but coherent.  His mood was described as depressed.  His affect was mood congruent. His thought process was coherent and goal directed.  His thought content was noted as the Veteran denied any audiovisual hallucinations.  There were no delusions expressed.  The Veteran denied suicidal/homicidal ideation/intent.  Sensorium and cognition were grossly intact and alert.  He was oriented to date, place, and person.  His concentration was fairly intact.  His immediate, recent and remote memory was fairly intact.  His intelligence was average.  His insight/judgment was fair.  The examiner assigned a GAF score of 45.  

A January 2006 Notice of Fully Favorable Decision from the Social Security Administration shows that the Veteran received disability for COPD.  It was noted that SSA found the Veteran was disabled under their rules on July 1, 2003.  

A June 2006 VA treatment record shows that the Veteran reported he has trouble getting along with others and prefers to be alone.  The Veteran reported that loud noises startle him and crowds make him uncomfortable.  The Veteran was noted as cooperative and fairly quiet.  His mood was described as depressed and affect appropriate.  He denied suicidal and homicidal ideation.  

The Veteran was afforded a VA examination in August 2006.  The Veteran reported that he has been divorced for thirty years.  He reported that he had one marriage and one child.  He reported that he lives alone.  The Veteran reported that he has an eleventh grade education.  The Veteran reported that he last worked full-time three and a half years prior doing construction, including apartment renovation.  The Veteran reported that he was injured on the job and developed respiratory problems.  This Veteran stated that he has had psychiatric problems since Vietnam.  He indicated that he had six months of treatment while he was in Vietnam.  This individual indicated that currently he experiences a good deal of depression and nervousness and stated that his brother was murdered while he was in Vietnam and that this was very upsetting to him.  

The Veteran indicated that currently he has thoughts of Vietnam and that he has nightmares concerning Vietnam about one to two times a year with regard to his older brother.  He indicated that he has dreams about being captured by the Viet Cong although he was not a prisoner of war.  He stated that older Veterans remind him of Vietnam experiences and that this is upsetting.  The Veteran indicated that he drinks two six-packs of beer about one or two times a week.  He indicated that he has been jailed in the past on at least twenty occasions for fighting, associated with alcohol.  He has had one DWI.  His last arrest occurred about ten years prior when he shot his wife's boyfriend and was charged with attempted murder.  He stated that "he was also armed".  The charges were dismissed.  It was noted that the Veteran uses alcohol on a regular basis and occasionally to an excessive amount.  This Veteran stated that his longest job was twenty-five years.  He worked for the Fountainhead Construction Company in Fort Worth, Texas.  He stated that he was a part of a "punch-out crew" or finisher.  He stated that his PTSD through the years "made me hate and be distrustful of people".  He indicated that he quit many jobs because of this pattern.  It was noted that the Veteran's post military trauma includes his health problems, his divorce, and the fact that he was stabbed five times in a bar while playing pool.  The Veteran also indicates that he was involved in a gun battle with his wife's boyfriend.  The Veteran stated that his children have turned out well.  It was noted that the Veteran was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine. 

On mental status examination, it was noted that the Veteran coughed a great deal during the examination and seemed to be quite unhealthy.  He had many teeth missing.  His thought processes were logical coherent and relevant.  He is an attractive, articulate, verbal, well-dressed, but casually attired individual who seemed mentally intact.  He was cooperative.  He exhibited good social skills.  He presents with a thin body build.  He seemed intelligent.  The Veteran was well oriented to time, place, person and situation.  His affect was spontaneous.  His reasoning was good.  His fund of general information was good.  He exhibited no psychomotor slowing or agitation during the course of the interview.  His verbal comprehension was good.  His concentration was good as was his memory.  His sensorium was clear.  A review of psychological symptoms resulted in the endorsement of anxiety, depression, crying spells, anhedonia, and occasional nightmares.  He indicated anger control problems as well as hypervigilance.  He indicated homicidal ideas.  It was noted that the Veteran's individual's problem behaviors have to do with his long history of arrests associated with violence while drinking.  He indicated that he had a long, history of continuous employment, before he developed significant respiratory problems.  

The examiner concluded that the Veteran had significant social and occupational problems but these are mostly of his own making and are associated with both alcohol dependency and his antisocial personality.  The examiner noted that the Veteran was highly intelligent and was an avid reader.  He enjoys reading magazines and sports books as well as Popular Mechanics.  The examiner noted that exaggeration and malingering was suspected.  The examiner assigned a GAF score of 50.  The examiner noted that the Veteran has nightmares only one to two times a year, although he has had thoughts of Vietnam.  The examiner noted that the Veteran has a long-term pattern with anger and irritability and seems to have had the same type of problem when he was in Vietnam having received disciplinary procedures for somewhat arrogant behavior.

A September 2006 VA treatment record shows that the Veteran reported a history of violence since getting out of the military.  He stated that he isolated and has one good friend.  He reported that he has a 22 year old son that he not seen in 22 years.  He reported that he avoids people because he has such a bad temper.  He reported that he shot a guy in California.  The Veteran reported being stabbed five times and being in an ICU with a collapsed lung after an encounter outside a bar.  The Veteran reported that he says he is always being arrested by cops in the town where he lives due to his angers.  The Veteran denied any problem with his drinking stating that he only drinks a 12 pack a week.  

A December 2007 private evaluation shows that the Veteran indicated that he currently feels extremely avoidant, isolated, and alone.  He feels that other people criticize him, that he is different from other people and prefers to isolate himself.  He has a very pessimistic view of the future.  He indicated that he is presently alienated from his previous spouse.  He reported that he feels that he is not understood by other people.  He reported a number of psychological complaints, including anxiety and being afraid of other people and unfamiliar places or circumstances.  He feels tired with no energy.  He feels depressed and sad.  He feels that he is emotionally over- reactive and he feels that he cries without any good reason.  He reported that he is unable to relax, that he lacks enjoyment in life, and that he "behaves in strange ways".  He reported that he presently is cigarette smoker.  He reported that he has no significant present alcohol or drug problems.  He indicated that he had a long, history of continuous employment, before he developed significant respiratory problems.  

He present concerns included continued morbid thoughts and flashback connected to combat violence in his military service.  He indicated that he was stabbed and was somewhat vague about the circumstances regarding it.  It was noted that it was unknown if this was due to his memory or if he was under the influence of drugs or alcohol at the time of the stabbing or if he simply has difficulty recalling the events of the trauma itself.  It was noted that the Veteran was very thin and appeared sickly and has a noticeable body odor.  He does not pay attention to his personal hygiene or physical appearance.  He reported that he has a past history of a head injury from an automobile accident.  He did not give the date.  He indicated that he has had a DUI, but cannot give the exact date.  He reported that his driver's license was suspended or revoked, but did not give the exact date.  He also did not give the date of his surgical history following the stabbing trauma.  He was apparently hospitalized in Ardmore, Oklahoma, and medical records are not available at this time.   The Veteran denied any significant psychiatric history or treatment.  He indicated that now he occasionally uses alcohol but has no problems with respect to the use of alcohol at present.  He did acknowledged an alcohol related divorce and an alcohol related loss of friends, and alcohol related fighting incidences on numerous occasions in the past.  It was noted that the Veteran seemed to be confused at time about inquiry and his responses were somewhat vague.  
On testing it was noted that the Veteran had difficulty with detecting correct to incorrect signals and his reaction time changed as the procedure continued reflecting fatigue and cognitive inefficiency.  He made errors reflecting impulsivity and reaction time for sustained attention and concentration.  It was noted that the Veteran reflected average levels of restlessness, anger and energy.  It was noted that the Veteran was a person who avoids interactions with other people.  It was noted that the Veteran's self-report of depressive symptoms was at the mild level.  It was noted that the Veteran had chronic feelings of helplessness, hopelessness and powerlessness and was extremely critical of his own behavior.  In particular he tends to ruminate over past issues and at this point was desponded about both his behavioral history and present status.  The doctor noted that the Veteran had rather extreme levels of anxious arousal, anger, irritability, intrusive experiences, defensive avoidance, sexual concerns or impairment and impaired self-reference intention reducing behavior including the past use of alcohol and now social avoidance.  It was noted that the Veteran had rather significant violence potential.  The Veteran denied present intent of violence and did not identify any victim.  He also showed no signs of carelessness, reading difficulty confusion, exaggeration, malingering, or defensiveness in this assessment.  He had no pattern of either negative or positive impression management.  He had at times, however, answered inconsistently regarding clinical items.  It was observed throughout the evaluation that the Veteran at times attempts to minimize the significance of his psychological problems.  He is ashamed of his psychological distress.  

It was noted that the Veteran's clinical profile is usually associated with marked distress and severe impairment of functioning.  The doctor noted that the Veteran an individual who was extremely sensitive and projects hostility onto social interactions.  He was presently withdrawn and isolated and has been so chronically.  He used alcohol or drugs to help him adapt to his withdrawal from relationships in life.  He ruminates about his life circumstances.  He had an extreme level of suspiciousness and mistrust in relations with others.  He had prominent hostility and a tendency to project anger and hostility onto other people and at time becomes delusional with respect to this projected process.  He was extremely hypervigilant.  He had a constellation of hypervigilance, suspiciousness and resentment.  The doctor assigned a GAF score of 50.  

The Veteran was afforded a VA examination in March 2009.  The Veteran said that when he returned from Vietnam he got a job working at a factory in California.  He stated that he worked there for 5 years until he and his wife separated and his wife left with their baby.  He said that he did not see the point in "keeping up appearances" after that and he simply quit his job.  He did various odd jobs for about 10 years and then got into the roofing business.  He said he worked for about 20 years working for a friend.  Mostly, he was able to work independently and have little interaction with others.  He stated that he stopped working about 4 years ago due to chronic obstructive pulmonary disease symptoms.  He said that he now collects social security disability income for chronic obstructive pulmonary disease.  He was, asked if he had any trouble functioning as a roofer due to his post-traumatic stress disorder symptoms and he stated that being up on a roof "kind of reminded me of being in a helicopter."  He said that he did not have to deal with people face-to-face when working as a roofer and added that he does not like society and society has let him down and then mentioned there were no ticker-tape parades for Vietnam Veterans.  The examiner noted that in summary, the Veteran showed a history of moderate occupational impairment secondary to psychiatric symptoms but he indicates the reason he stopped working was due to physical disability namely chronic obstructive pulmonary disease.  

The Veteran reported that he does not have any contact with his child and that he has lived on his own since the separation.  He stated that his main hobby is fishing and watching television.  He lives in a trailer house on his own and describes himself as a loner.  He said that he does have family in Oklahoma that he keeps in touch with and sometimes they visit.  The two main family members include one sister and one brother and he reported that he gets along with them well.  The Veteran stated that his only diagnosed medical condition is chronic obstructive, pulmonary disease.  The examiner concluded that in summary, the Veteran exhibits moderate to severe social impairment mainly in the form of social withdrawal, isolation, and reclusiveness.  The Veteran said that he has had numerous public intoxication and DWI charges.  He estimated the total alcohol substance related charges at 20 to 30 and also 4 to 5 assault charges.  He estimated that he has been to jail over 20 times with the longest period of incarceration being 3 months when he was in the stockade at Fort Hood, Texas.  The Veteran denied that he has ever been to the penitentiary and stated that the last time he received any legal charges or served any time in jail was over 10 years ago.  The Veteran does not contend that psychiatric symptoms have impaired his basic activities of daily living.  

On mental status examination, the Veteran arrived early for his scheduled examination.  He presented as a thin, Caucasian man who was dressed casually and manifested fair hygiene and somewhat poor grooming.  There were no significant abnormalities noted in his posture, gait or psychomotor.  He was noted to be missing numerous teeth.  His eye contact was fair.  The Veteran's manner of interaction was guarded.  His speech and communication were grossly normal in rate, rhythm, tone and volume but he used very few words and tended to keep his responses very short.  His thought processes appeared clear, logical, goal directed, and coherent.  His thought content was relevant and appropriate.  His behavior was mildly irritable.  He had no history of delusions or hallucinations.  He described his mood as "pretty good as long as everything goes nice."  The Veteran exhibited irritable and somewhat nervous affect.  He denied suicidal and homicidal ideation.  On further mental status items, the Veteran was oriented in all spheres.  He evidenced fair skills in attention, concentration, short term and remote memory, as well as abstract reasoning and social judgment.  His psychological insight appeared to be limited. 

The examiner stated that based on the history and symptoms, the Veteran does appear to meet criteria for moderate post-traumatic stress disorder.  The examiner noted that in addition to the Veteran's post-traumatic stress disorder, there are several other contributing factors to his social and occupational impairment.  These factors include depressive symptoms to a certain degree.  For instance, the Veteran stated that he often feels helpless and helpless and has decreased libido.  He appeared to be socially withdrawn and isolated and has a history of violence, fighting, and public intoxication and DWI charges.  His drug history and current use of alcohol also have been significant factors in his functional impairment.  He appears to manifest symptoms of cluster A and B personality features that also contribute to his symptoms and impairment in functioning.  The examiner assigned a GAF score of 50.  The examiner stated that he would estimate that the post-traumatic stress disorder is responsible for less than 50 percent of his overall functional impairment, but nevertheless is a clinically significant contributing factor.  The examiner noted that the Veteran's history suggests that his post-traumatic stress disorder symptoms led to occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  But in general, the Veteran was able to find satisfactory functioning as a roofer.  He did have significant problems in his occupational functioning prior to finding employment as a roofer and he had a history of going from job-to-job for a number of years.  As stated above, the Veteran's post-traumatic stress disorder was a factor in these problems but not the only factor.  Socially, the Veteran has remained rather reclusive, isolated and withdrawn.  There was a period of his life when he was frequenting bars and clubs and was drinking very heavily with a lot of hard liquor use.  Now, he mostly isolates himself and drinks on his own.  These social impairments reflect the combination of psychiatric diagnoses above. 

The Veteran was afforded a VA examination in June 2010.  The Veteran told the examiner "yea, it's getting worse.  Just watching the news makes it worse - the oil spills, the way our children doing, the wars in Iraq and Afghanistan - it's getting real worse."  The Veteran went on to describe problems with "dreams and the anger - the total nervousness - feels like I'm about to jump out of my skin. I can't drive - I just don't want to drive.  There are days I would like to run off the damn road."  The Veteran described having nightmares approximately once every two to three months.  He also described thoughts about the war whenever he hears helicopters.  He described difficulty falling and staying asleep, sometimes walking up hourly, sometimes only getting a few hours of sleep a night combined.  He described his anger as "getting worse.  My friend just called me a boy the other night, and I told him - don't you ever call me boy, I ain't no boy.  I wish I was.  I just try to stay away from people.  I've shot people before, beat people with a bat, so now I just stay away from people - I don't like jail."  He described difficulty concentrating and hypervigilance, saying he sits in the corner, checking everyone who is approaching, making sure people do not get behind him.  Even in his own house, he sticks his head out the door and looks both ways before crossing the threshold to go outside.  "I might get sniper shot - it's a crazy ass world. I usually send people to get groceries for me because I don't like to go outside.  My mother died of pills, so I don't like pills. I'm leery about antidepressants".  

The examiner noted that there was no evidence of any participation in group or individual psychotherapy or treatment by a psychiatrist or mental health professional since 2006.  He said that he has not been employed for the past six years.  The Veteran said he has been divorced for years and lives alone.  "I have one friend - I rent a house from him."  He doesn't see anyone or participate in any social activities.  "I don't even see my family anymore.  Brothers, sisters, nephews, nieces - they are a pain in the ass".  The Veteran said that every couple of days he will have a six to twelve pack of beer.  He usually drinks with his one friend that he rents from.  He said his alcohol consumption has remained fairly stable over the past year since the last C&P exam.  

On mental status examine, the Veteran was dressed casually when he arrived for his appointment.  Eye contact, grooming, hygiene, and posture were fair.  Psychomotor activity was normal.  In manner he was cooperative but irritable.  Speech and communication were of normal rate, rhythm, tone and volume, although he tended to give short, unelaborate answers to questions.  Thought processes were clear, logical, linear, and coherent and goal directed.  Thought content was notable for intrusive memories.  Behavior was appropriate.  There were no delusions or hallucinations noted and none reported.  He described his mood as "pissed off", and his affect and mood were congruent.  "Lately it's been getting worse - it was kind of cool six months ago, but the last six months with the economy and all of the shit that was going on its gotten bad."  He denied homicidal and suicidal ideation, and elaborated "I ain't going to live long enough to think about suicide.  I got COPD, I got about two years left before the end of my road."  The Veteran was oriented in all spheres.  Concentration was poor as per his performance on the serial 7's task, making only three of five subtractions correctly and laboring at the task.  Remote memory was intact and recent memory shows some deficits.  "I can't remember hardly shit any more.  I can't keep tract of anyone's phone number.  If it's not written down I have to look it up.  Dates I forget."  Immediate retention for four unrelated words was perfect.  Delayed recall of these same four words was poor, the Veteran being able to remember only two of the four after an interval of approximately ten minutes.  Social judgement and insight are considered fair.  The Veteran is able to engage in all activities of daily living independently and without assistance.

The examiner noted that the Veteran described the following symptoms of depression: depressed mood more days than not for most of the day, sleep problems, anger, fatigue and low energy, isolative tendencies, and irritability.  The examiner assigned GAF score of 45 to 50.  The examiner concluded that the Veteran had reduced reliability and productivity due to PTSD signs and symptoms.  

In an October 2013 statement, the Veteran's sister reported that after the Veteran came back from Vietnam he was difficult, moody, quiet, sad and depressed.  She reported that he was also sarcastic, belligerent, a smart ass and angry.  She reported the he would get mad over the simplest things.  She reported that you never knew what would set him off.  She reported that he was withdrawn and uncaring about stuff he used to care about.  She reported that he was drinking a lot and getting in fights.  She reported that he never talked about Vietnam or what was bothering him.  She reported that none of this changed it just got worse over the years.  

In an April 2014 opinion, a private Vocational Rehabilitation Specialist concluded that based on the records provided and reviewed, the Veteran appeared to have sporadically but minimally sustained full-time employment since he returned from Vietnam.  He has exhibited vocational problems throughout the years including anger, inability to get along leading to multiple jobs.  The specialist noted the October 2013 examination report.  The specialist explained from a vocational standpoint, the Veteran had difficulty maintaining employment in the past, and would have difficulty obtaining and maintaining employment today.  The marked limitations he exhibited in 2013 would affect his ability to obtain employment, and cause him to lose employment.  The specialist concluded that therefore, the Veteran has no current reasonable access to the labor market and no reasonable employment options, and has not been able to work for many years.  The specialist concluded that based on all these factors, to include the Counselor's opinion, the Veteran's education, work history and psychological evaluations through the years, he is vocationally permanently and totally disabled.

On his August 2014 TDIU application the Veteran reported that he last worked full-time in January 2003 as a carpenter.  The Veteran reported that he worked 40 hours a week and his highest gross per month was $2000.  The Veteran reported that he had three years of high school education.  The Veteran reported he had carpentry training.  

Analysis

As noted above, the effective date for the award of service connection for PTSD with depression and alcohol is April 16, 1984.  The Veteran's PTSD with depression and alcohol dependence is currently rated as 30 percent from April 16, 1984, 50 percent from September 8, 2005, and 70 percent from October 16, 2013.

In regards to the criteria in effect prior to February 3, 1988, the Board finds that the Veteran's PTSD more closely approximates the 70 percent criteria.  The Board acknowledges that at the February 1985 VA examination, the Veteran reported that he lived with his sister and her family, however, he also reported that he had fought his sister, "hurt people" and "shot a guy".  The Board acknowledges that there is some question as to the date of the shooting incident.  However, as noted above in determining the proper rating, the Veteran's entire history is to be considered.  The Board also notes that the Veteran was employed during this period.  However, the evidence of record shows that the Veteran jumped from job to job until he obtained his roofing job.  The Board also notes that the August 2009 VA examiner stated that the Veteran did have significant problems in his occupational functioning until he obtained his job as a roofer as he had a history of going from job to job.  Therefore, the Board finds that the Veteran's symptoms more closely approximate the criteria contemplated in "severe" impairment in the ability to establish and maintain effective or favorable relationships.  The Board also finds that the Veteran's symptoms more closely approximate the criteria contemplated by "pronounced" impairment in the ability to obtain or retain employment.  

Turning to the revised criteria that became effective February 3, 1988, the Board observes that it is more favorable to the Veteran than the criteria in effect prior to February 3, 1988.  That is, the criteria requiring severe industrial impairment for a 50 percent rating prior to February 3, 1988, is the same criteria that warrants a 70 percent rating effective on February 3, 1988.  In respect to the ability to establish or maintain effective and wholesome relationships, the criteria remand the same.  As such, the Board again finds that the Veteran's symptoms more closely approximate the criteria contemplated in "severe" impairment in the ability to establish and maintain effective or favorable relationships.  The Board also again finds that the Veteran's symptoms more closely approximate the criteria contemplated by "pronounced" impairment in the ability to obtain or retain employment.  As such, the Veteran's symptoms more closely approximate the criteria contemplated in the 70 percent rating effective February 3, 1988.  

In regards to the revised criteria in effect November 7, 1996, the weight of the evidence of record demonstrates that, throughout the rating period, the Veteran's PTSD has been manifest by depressed mood, anxiety, suspiciousness, memory loss, impaired impulse control with unprovoked irritability with periods of violence and arrest, neglect of personal hygiene and appearance, and an inability to establish and maintain effective relationships.  The Board thus finds that the Veteran's symptoms more closely approximate the criteria for contemplated in occupational and social impairment in most areas.   

Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds that a 70 percent rating is warranted from April 16, 1984, the date of claim for the Veteran's PTSD with depression and alcohol dependence.  

TDIU

The Veteran contends that his TDIU should be effective as of July 1, 2003, the effective date of his Social Security Administration (SSA) benefits.  The representative also requested that if PTSD was not increased to 70 percent as of 1984 referral for consideration for extraschedular under 38 C.F.R. § 4.16(b).  See September 2017 statement. 

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a)(2016).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The effective date of service connection for PTSD with depression and alcohol is April 16, 1984.  Thus the earliest date the Veteran could be granted a TDIU is April 16, 1984.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Since April 16, 1984, the Veteran has been service connected for PTSD with depression and alcohol dependence, rated as 70 percent disabling as illustrated above.  Thus, the remaining question concerns whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since April 16, 1984.  38 C.F.R. § 4.16 (a).

For sake of judicial of judicial economy and brevity, the Board will not again discuss the evidence as outlined above.  

The Board does note that in a March 2011 statement, the Veteran's representative noted the Veteran's SSA report of earnings through his working career.  The representative asserted that any roofing activities the Veteran alleged for a 20 year period, many years were $0 earnings and most years were low earnings.  She asserted that "this is poverty threshold".  She also stated that working for a friend with minimal earnings showed accommodation.  

The Veteran's September 2005 SSA earnings report shows that from 1984 to 2005, the Veteran's earnings for a single person were above the poverty threshold in 1989 and 2000 to 2003.  See United State Census Bureau, Poverty Thresholds, available at https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  In 1989, the poverty threshold for one person was $6,313 and the Veteran's earnings were $15,442.51.  The 2000 poverty threshold was $8,794 and the Veteran's earnings were $22,023.02.  The 2001 poverty threshold was $9,039 and the Veteran's earnings were $22,222.50.  The 2002 poverty threshold was $9,183 and the Veteran's earnings were $23,755.13.  The 2003 poverty threshold was $9,393 and the Veteran's earnings were $12,422.50.  Otherwise from 1984 to 2005 the Veteran had no reported income or income below $5000.  Additionally, the evidence of record shows that the Veteran has not works since 2003.  

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Here, the Board acknowledges that the Veteran was employed as a roofer during the appeal period and that he has reported that he quit working due to a non-service connected respiratory disability.  However, the Board finds that the Veteran's SSA earnings statements indicate that the employment was marginal for most of the appeal period.  Additionally, the Board notes that the evidence of record indicates that the Veteran was able to work in roofing because he worked alone and for a friend, while prior to roofing, the Veteran jumped from job to job due to occupational impairment from his PTSD.  As such, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran's service-connected PTSD with depression and alcohol dependence precluded him from securing or following substantially gainful employment since April 16, 1984.  
Finally, the Board notes 38 C.F.R. § 4.16 (c), effective March 1, 1989.  However, as the Board has granted an effective date of April 16, 1984, for the grant of the TDIU, therefore, the issue is moot.  38 C.F.R. § 4.14 (2016).  The Board also notes that grant of the TDIU for the entire appeal period makes the issue of entitlement to a rating higher than 100 percent for PTSD with depression and alcohol dependence moot.  

Accordingly, the appeal is granted.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a 70 percent rating for PTSD with depression and alcohol dependence, from April 16, 1984, to October 15, 2013, is granted.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to TDIU, from April 16, 1984, to October 15, 2013, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


